IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ISSAC L. JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4181

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 18, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Issac L. Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant challenges the denial of his postconviction motion brought

pursuant to Florida Rule of Criminal Procedure 3.800(a). As to his first three

claims, we affirm without comment. As to his fourth claim, we reverse and

remand.
      The appellant originally pled nolo contendere to multiple felonies in five

separate cases. Pursuant to a negotiated plea agreement, he was sentenced as a

youthful offender to a total of 4 years in prison followed by 2 years on probation.

In 2009, he admitted to violating his probation and was sentenced to a total of 172

months in prison. In 2011, he was resentenced based upon a successful

postconviction motion to the same 172-month total sentence.

      In 2014, the appellant filed the instant rule 3.800(a) motion, arguing in

ground four that the trial court improperly failed to maintain his youthful offender

designation upon the revocation of his probation. The trial court denied this claim,

concluding that the designation was never expressly revoked. However, none of

the sentencing documents entered following the revocation of the appellant’s

probation reflect that he maintained his youthful offender status.

      The trial court was required to continue the appellant’s youthful offender

status upon his resentencing following the violation of his probation. See Lee v.

State, 67 So. 3d 1199, 1202 (Fla. 2d DCA 2011) (citing State v. Arnette, 604 So.
2d 482, 484 (Fla. 1992); Blacker v. State, 49 So. 3d 785, 788 (Fla. 4th DCA 2010);

and Gardner v. State, 656 So. 2d 933, 937 (Fla. 1st DCA 1995)). Relief under these

circumstances is not reserved solely for those cases wherein the trial court has

expressly revoked the youthful offender designation. Rather, it has also been

granted where the youthful offender designation is omitted from the sentencing

                                          2
documents. See Mosley v. State, 134 So. 3d 1124, 1124-25 (Fla. 4th DCA 2014)

(concluding that the omission of the defendant’s youthful offender status from his

written sentencing documents was an error that could be corrected at any time

pursuant to rule 3.800(a)).

      Accordingly, we reverse and remand the denial of the appellant’s fourth

claim with directions for the trial court to correct the appellant’s sentencing

documents to reflect his youthful offender status. See Larkins v. State, 159 So. 3d
386, 386 (Fla. 4th DCA 2015). The appellant need not be present for this

correction. See id.

      AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.




                                        3